Citation Nr: 0024241	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Evaluation of urticaria with pruritis, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Stella Candelaria


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his representative


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
April 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision which, among other things, denied service connection 
for skin rash and a December 1998 decision from the RO 
hearing officer which granted service connection for a skin 
condition characterized as urticaria with pruritis, and 
assigned a 10 percent rating, effective July 24, 1992.  The 
veteran appealed and was afforded a hearing before the 
undersigned member of the Board at the RO in June 1999.  This 
issue was remanded by the Board in October 1999 for 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.  Inasmuch as 
this appeal arises from an original award, the Board has 
framed the issue as shown on the title page of this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999)(appeals from 
original awards are not construed as claims for increased 
ratings).

The Board also notes that the veteran raised the issue of 
entitlement to secondary service connection for drowsiness 
caused by medication prescribed for his service-connected 
urticaria with pruritus in January 2000 correspondence.  
There has not yet been a rating decision on this issue and it 
is referred back to the RO for initial consideration.

The representative listed on the title page of this decision 
was recognized, at the time of the June 1999 travel board 
hearing, as the veteran's authorized representative for this 
particular claim, in accordance with 38 C.F.R. § 20.605 
(1999).


FINDING OF FACT

The veteran's urticaria with pruritis is currently manifested 
by a red, slightly elevated wheal on the right cheek, 
erythematous streaks over other parts of his 
body, and moderate pressure stroking on his back which is 
productive of moderate erythema and slight edema; itching is 
controlled with medication, there is no ulceration, 
exfoliation or crusting and current lesions are not shown to 
be extensive or productive of marked disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
urticaria with pruritis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for a 
higher rating for urticaria with pruritis is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  In general, 
disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's urticaria with pruritis has been rated by 
analogy to 38 C.F.R. § 4.118, Diagnostic Code 7806 pertaining 
to eczema.  38 C.F.R. § 4.20 (1999).  Diagnostic Code 7806 
provides that, when there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  When there is exfoliation, 
exudation or itching involving an exposed surface or 
extensive area, a 10 percent rating is warranted.  Id.  When 
there is exudation or itching constant, extensive lesions or 
marked disfigurement, a 30 percent rating is assigned.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

VA outpatient treatment records reflect that the veteran has 
been followed for treatment of urticaria with pruritis for 
many years.  There are multiple references in VA treatment 
records to the veteran having been prescribed hydroxyzine to 
control itching.

At his June 1999 hearing before the undersigned member of the 
Board, the veteran testified that the medication he takes for 
his urticaria causes drowsiness and depression.  As a result, 
the veteran indicated that he sometimes goes up to 2 days 
without taking the medication.  He said that he had inquired 
about whether he could take another medication to control the 
itching that would not have the same side effects he 
currently experiences.  Other than the hydroxyzine, he has 
taken Benadryl.  The veteran testified that his doctors at 
the VA facility have not followed up with respect to his 
medication for itching.  He also indicated that his urticaria 
is all over his body and appears as red bumps.  He denied any 
oozing or flaking of the lesions, but reported that the 
itching feels like it is inside his body.  The veteran's wife 
testified that once the veteran takes his medication, the 
itching stops and the swelling goes down.

On VA dermatological examination in November 1999, the 
veteran reported a history of urticaria with pruritis which 
began about two weeks after his discharge from service in 
1969 which has continued almost continuously since that time.  
He indicated that the urticaria and pruritis responded well 
to hydroxyzine, but result in marked drowsiness.  The veteran 
complained of almost daily or every other day itching which 
is relieved within several hours after taking hydroxyzine 20-
30 milligrams.  He reported that when he does not take the 
medication, the pruritis returns.  The VA examiner noted that 
the veteran had not been treated with non-sedating 
antihistamines.  On examination, the veteran was noted to 
have a red, slightly elevated wheal on the right cheek.  He 
had erythematous streaks over other parts of his body and 
moderate pressure stroking on his back which produces 
moderate erythema and slight edema.  There was no evidence of 
ulceration, exfoliation or crusting.  The VA examiner stated 
that there was no disfigurement present.  The diagnostic 
impression was chronic urticaria, responsive to hydroxyzine.

Based on the foregoing clinical evidence, a rating in excess 
of 10 percent for urticaria with pruritis is not warranted.  
With respect to the issue of "staged ratings," there is 
nothing of record to suggest that a different rating should 
be assigned for the veteran's skin disorder for any period 
since July 24, 1992, the effective date for the 10 percent 
schedular rating assigned by the RO.  Fenderson, supra.  At 
the time that service connection was granted for urticaria 
with pruritis, the clinical findings did not demonstrate the 
presence of extensive lesions, exudation or marked 
disfigurement.  There was some evidence of complaints related 
to itching, but the veteran was taking medication which, by 
his own testimony at the Board hearing, controls the itching.  
As such, the RO granted a 10 percent rating under Diagnostic 
Code 7806 consistent with the presence of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  Consistent with the holding of the Court in 
Fenderson, supra, the Board must consider whether the veteran 
was entitled to a rating in excess of 10 percent for his skin 
disorder at any time since July 24, 1992.

VA outpatient treatment records in January and May 1994 noted 
the presence of chronic itching.  Other treatment records 
reveal that the veteran has been taking hydroxyzine to 
control the itching associated with his urticaria since at 
least 1991; the veteran's statements reflect that he has been 
taking that medication for 30 years, or off and on for 30 
years.  There is no evidence of record that the veteran had 
exudation, marked disfigurement, or extensive lesions at any 
time since 1992.  With respect to the presence and frequency 
of itching related to his service-connected skin disorder, 
the Board acknowledges the notations in the claims folder 
which report chronic itching.  However, the veteran has 
indicated that the itching was completely controlled with the 
medication prescribed by VA; itching returned when the 
veteran stopped taking the medication and disappeared when 
the veteran again took the medication.  Further, chronic 
itching is not necessarily the same as constant itching.  As 
noted, the record documents the presence of chronic itching 
without reference to whether it is constant in frequency, as 
required by Diagnostic Code 7806 for the assignment of a 30 
percent disability evaluation.  Based on the clinical 
findings of record as discussed above, entitlement to a 
rating in excess of 10 percent at any time since July 24, 
1992, has not been established.  For this reason, a 
"staged" rating is not warranted.


ORDER

A rating in excess of 10 percent for urticaria with pruritis 
is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

